Citation Nr: 1425936	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for purposes of entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from 1960 to 1980, when he retired with more than 20 years of active service. Among his awards and decorations, the Veteran earned a Combat Action Ribbon.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The St. Louis, Missouri, RO now has jurisdiction of the claims file.

The appellant testified at a personal hearing held before a decision review officer of the Atlanta, Georgia, RO, in July 2011.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2010 substantive appeal, the appellant requested a personal hearing at the RO and also indicated that she wanted a hearing before the Board.  The Board is unable to find any indication that the Veteran has withdrawn her request for a hearing before the Board.  She did not testify that she was accepting the personal hearing in lieu of a hearing before the Board.  The requested hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

After verifying that the appellant's correct address is of record, the RO should schedule the appellant for a hearing before the Board in accordance with applicable procedures, in the order that this request was received.  The appellant and her representative should be provided with notice as to the time and place to report for said hearing.  Following the hearing, or if the Appellant fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review, after any additional required development is conducted or necessary due process is afforded.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



